      Case 4:17-cv-00673-GKF-FHM Document 72 Filed in USDC ND/OK on 05/07/19 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OKLAHOMA


1. BENNIE R. WEISER, JR., et al.,
                                            Plaintiff(s)

vs.                                                                        Case Number: 17-cv-673-GKF-FHM

 1. PATHWAY SERVICES, INC.
                                        Defendant(s)


                                                           Appearance


To the Clerk of this court and all parties of record:

I am admitted or otherwise authorized to practice in this court, and I appear in this case for:
   Bennie R. Weiser, Jr.
   Latrice (Alverson) Weiser




May 7, 2019                                                    s/ Destyn D. Stallings
Date                                                           Signature

Type of Appointment:    ✔ Retained             CJA             Destyn D. Stallings
                                                               Print Name

              FPD          Pro Bono            Pro Se          DUNLAP BENNETT & LUDWIG
                                                               Firm Name

                                                               6660 South Sheridan Road, Suite 250
                                                               Mailing Address

31718                                                          Tulsa                                OK          74133
Oklahoma State Bar Number (If Applicable)                      City                                  State      Zip Code

dstallings@dbllawyers.com                                      (918) 998-9350                     (918) 998-9360
e-mail address                                                 Phone Number                       Fax Number




 Appearance                                                    1                                             AO-458-Modified (10/09)
  Case 4:17-cv-00673-GKF-FHM Document 72 Filed in USDC ND/OK on 05/07/19 Page 2 of 2



                                          Certificate of Service

I hereby certify that on ________________
                         05/07/2019        (Date), I electronically transmitted the foregoing document to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants (names only are sufficient):

  Bill V. Wilkinson




I hereby certify that                      (Date),   I served the same document by:

  U.S. Postal Service                                         In Person Delivery

  Courier Service                                             E-Mail

on the following, who are not registered participants of the ECF system:

Name(s) and
Address(es):




                                                          s/ Destyn D. Stallings
                                                           Signature


Appearance                                                2                                       AO-458 Modified (10/09)
